In the Supreme Court of Georgia




                                             Decided: July 5, 2016


  S15G1293; S15G1307. STATE OF GEORGIA, EX REL., RALPH T.
 HUDGENS, COMMISSIONER OF INSURANCE FOR THE STATE OF
 GEORGIA et al. v. SUN STATES INSURANCE GROUP, INC.; and vice
                             versa

      HINES, Presiding Justice.

      This Court granted a writ of certiorari to the Court of Appeals in

State v. Sun States Ins. Grp., 332 Ga. App. 197 (770 SE2d 43) (2015), litigation

involving the liquidation of an insurance company, International Indemnity

Company (“IIC”), pursuant to the Insurers Rehabilitation and Liquidation Act

(the “Act”)1 and attempts by IIC’s sole shareholder, Sun States Insurance Group,

Inc. (“Sun States”), to get monetary relief from the State of Georgia as liquidator

(“State/liquidator”) and its agents, including Regulatory Technologies, Inc.

(“Reg Tech”), which assisted in the liquidation of IIC. Sun States sought, inter

alia, monies, it characterized as a “surcharge,” which allegedly were wrongfully



      1
          See OCGA § 33-37-1 et seq.
taken out of the IIC estate. The State/liquidator unsuccessfully moved to

dismiss Sun State’s claims against it, asserting that they were claims for a

money judgment against the State, and thus, barred by the doctrine of sovereign

immunity. It then filed a direct appeal of the superior court’s denial of its motion

to dismiss on the basis of sovereign immunity2, and Reg Tech joined in the

appeal filed by the State/liquidator3.

      The Court of Appeals affirmed in part and reversed in part the judgment

of the superior court, and remanded the case to it; however, the Court of Appeals

was without jurisdiction to entertain the appeal. In Rivera v. Washington, 298

Ga. 770 (784 SE2d 775) (2016), this Court reaffirmed that the collateral order

doctrine is extremely limited in its application and that it does not permit a

direct appeal from the denial of a motion to dismiss based upon governmental

immunity. Id. That was precisely the situation before the Court of Appeals.

Consequently, the Court of Appeals should have dismissed the direct appeal

before it for failure to follow the interlocutory appeal procedures. Id.

      Accordingly, the judgment of the Court of Appeals is a nullity, and we

      2
          Case No. A14A2119.
      3
          Case No. A14A2120.

                                         2
vacate the judgment of the Court of Appeals and remand for proceedings

consistent with this opinion. See Kliesrath v. Estate of Davis, ____Ga. ____

(Case No. S15G1206, Decided April 26, 2016).

     Judgment vacated and case remanded with direction. All the Justices

concur.




                                     3